—In an action, inter alia, for equitable distribution of marital property after the entry of a judgment of divorce, the former wife appeals from an order of the Supreme Court, Queens County (Dunkin, J.), dated September 8, 1993, which denied her motion to modify the parties’ stipulation of settlement.
Ordered that the order is affirmed, without costs or disbursements.
*684The Supreme Court properly denied the former wife’s motion to set aside the parties’ stipulation of settlement. The wife, having accepted substantial benefits under the agreement, is deemed to have ratified the agreement and is precluded from attempting to set it aside (see, Beutel v Beutel, 55 NY2d 957; Akgul v Akgul, 175 AD2d 194; Greenfield v Greenfield, 147 AD2d 440; Cordero v Cordero, 135 AD2d 483). Rosenblatt, J. P., Altman, Hart and Friedmann, JJ., concur.